Moyer, C.J.,
dissenting. I respectfully dissent because R.C. 3513.04 is unconstitutional as applied to the relators in their nonpartisan candidacies for the State Board of Education.
Our citizens, as voters, expect free and fair elections. Open electoral contests are a long tradition in this country. These are basic premises from which our examination of any law regulating elections must proceed. The state may legitimately restrict access to the ballot, but its authority is constrained. See Bullock v. Carter (1972), 405 U.S. 134, 145, 92 S.Ct. 849, 857, 31 L.Ed.2d 92, 100-101; Am. Party of Texas v. White (1974), 415 U.S. 767, 781, 94 S.Ct. 1296, 1306, 39 L.Ed.2d 744, 760. Balancing the principle of open and free elections with state regulatory interests is reflected in our constitutional law, which tests the propriety of an election law on the extent to which it burdens First and Fourteenth Amendment rights. Burdick v. Takushi (1992), 504 U.S. 428, 433-434, 112 S.Ct. 2059, 2063, 119 L.Ed.2d 245, 253. Because governmental regulations must often yield to freedom in the democratic process, state election laws generally are *347upheld only if the burden on voting freedom is outweighed by significant or important state interests. When the state imposes burdens on voting by severely restricting the First and Fourteenth Amendment rights of voters, the government must narrowly tailor the law to advance a compelling state interest. See Burdick, 504 U.S. at 434, 112 S.Ct. at 2063-2064, 119 L.Ed.2d at 253-254. Anderson v. Celebrezze (1983), 460 U.S. 780, 788, 103 S.Ct. 1564, 1569-1570, 75 L.Ed.2d 547, 557. See, generally, 3 Rotunda & Nowack, Treatise on Constitutional Law Substance and Procedure (2 Ed.Supp.1996) 88, Section 18.32(a).
The constitutional deprivation here is simple. Purdy and Tighe sought their parties’ nominations for state representative in their legislative districts by filing a petition for candidacy in the primary election. Both lost the primary election. Purdy and Tighe then filed timely petitions to become candidates for reelection as Members of the State Board of Education of Ohio. State Board of Education members are nonpartisan officials. They are not part of the primary election process. Following protests challenging each candidate, the boards of elections in Purdy’s and Tighe’s counties refused to certify Purdy and Tighe as State Board of Education candidates. The boards concluded that R.C. 3513.04, Ohio’s “sore loser” statute, prohibited the candidacies due to their unsuccessful partisan candidacies for state representative in the primary election.
Clearly, application of the statute burdened Purdy’s and Tighe’s constitutional rights by prohibiting their candidacies. Yet the state does not cite a single legitimate interest to support its contention that the statute should be applied to candidates seeking election to different, nonpartisan offices. While sore loser statutes are generally constitutional because they further the state’s interest in preventing intraparty feuds from spilling over to the general election ballot, Storer v. Brown (1974), 415 U.S. 724, 94 S.Ct. 1274, 39 L.Ed.2d 714, the state has no such interest here. This is a nonpartisan election — for a different office.
Denying Purdy and Tighe their rights is the unfortunate result of a conclusory application of the law. Respondents did not address the application of R.C. 3513.04 to nonpartisan offices, nor did they put forth a single state interest which would justify its application in this case. Rather, the respondents merely stated, “If you wish to run for office such as State School Board, you simply must avoid seeking a party primary office in the spring.”
Surely the majority does not sanction a view that represents such a stark misinterpretation of constitutional law. To be sure, there are many important state interests that have been recognized to uphold the constitutionality of various election provisions, including ensuring orderly, fair, and honest elections instead of chaos; maintaining the integrity of various routes to the ballot; avoiding voter confusion, ballot overcrowding, or frivolous candidacies; and ensuring that elections are operated equitably and efficiently. See, generally, *348U.S. Term Limits, Inc. v. Thornton (1995), 514 U.S.-,-, 115 S.Ct. 1842, 1870, 131 L.Ed.2d 881, 919.
None of these interests is sufficient to constitutionally permit the application of R.C. 3513.04 in this case. The state’s interests of conducting orderly, fair elections and maintaining the integrity of various routes to the ballot do not outweigh the constitutional rights at issue here. There was nothing chaotic about Purdy’s and Tighe’s candidacies. Purdy and Tighe caused no disruption to the electoral process by filing their candidacies. To the extent any chaos resulted from this dispute, it occurred because the boards of elections unconstitutionally applied a statute designed to regulate partisan contests. Purdy and Tighe did not cause the boards to impose a burden upon them, as the majority contends. Nor did the relators’ candidacies threaten the integrity of the ballot process. It does not threaten the integrity of the general election when a person loses a primary election and then runs for a different, nonpartisan office in the same year. Such a candidate may well be an opportunist; he or she may not be completely committed to the office sought. But those are not constitutional questions. They are campaign issues. Whether or not a candidate is committed to the office he or she seeks is precisely the type of issue that voters can decide during the campaign; it represents the essence of our free and fair election system. Placed in the light of constitutional analysis, however, those concerns are marginal and speculative.
Equally absent is the possibility of voter confusion. The electorate is substantially different for the State Board of Education offices than for the state representative positions that Purdy and Tighe sought in the primary. To be sure, a different electorate alone may not resolve the issue of a defeated party primary candidate seeking a different office in the general election. See Foster v. Cuyahoga Cty. Bd. of Elections (1977), 53 Ohio App.2d 213, 232, 7 O.O.3d 282, 292, 373 N.E.2d 1274, 1286. Yet when the dispute involves a nonpartisan office, which is not part of a primary election scheme, voters are not misled by the presence of a candidate who previously ran in a party primary for a different office.
Nor, obviously, is there any ballot overcrowding here. The boards’ decisions to remove Purdy and Tighe left the voters with no true choice, no actual contest between two candidates. Typically, sore loser statutes seek to preserve the general election for major contests, in which voters are presented with clear choices that ensure effective governance. See Storer, 415 U.S. at 735, 94 S.Ct. at 1281, 39 L.Ed.2d at 726. Yet, application of the statute here actually caused the opposite result.
It further defies prudent constitutional analysis to assert that any intraparty feuding occurred here. This is not a situation where a party primary loser *349subsequently sought a different partisan office via an independent candidacy. See Foster, 53 Ohio App.2d at 232, 7 O.O.3d at 292, 373 N.E.2d at 1286. Foster held R.C. 3513.04 constitutional when applied to defeated party candidates seeking a different partisan office. The court there reasoned that “[t]here is a strong suggestion that a loser in a party primary is not an independent in terms of political philosophy; party allegiance was demonstrated by candidacy in the primary election. The independent candidacy in the general election of a defeated party primary candidate is suggestive of intraparty feuding.” Id. I do not believe that subsequent candidacies in nonpartisan elections suggest intraparty feuding. It does not logically follow that when applied to nonpartisan offices, a candidate’s “political philosophy” or personal party allegiance suggests intraparty feuding simply because he participated in a primary election. To equate those personal affiliations that closely with political party feuding confuses the two concepts and leads logically to the suggestion that one must always be an “independent” when vying for a nonpartisan office. In addition, voters who declare party status to run in the primary election can now be denied an opportunity to seek a nonpartisan office simply for taking part in the primary election, on the grounds that intraparty feuding supposedly occurs. This goes far beyond the plain meaning of intraparty feuding. Preventing such feuding is clearly not a significant regulatory interest of the state in the case at bar.
The majority cannot escape those facts, nor can it ignore the policy behind the statute. In enacting sore loser statutes, the state’s aim is to ensure that contending forces within the party bring an end to their differences through the primary election. Storer, 415 U.S. at 735, 94 S.Ct. at 1281, 39 L.Ed.2d at 727. Since the primary election serves to winnow the field, the sole purpose of sore loser statutes is to preserve the general election ballot for the winners of the primary election and for those independents who have qualified separately. The statute most assuredly does not exist to limit avenues to public service by preventing citizens from seeking a nonpartisan office solely because they aspired to a partisan office in an earlier primary election. Yet that is the effect of the majority’s decision. At its worst, the majority’s result would prevent a first-time participant in our election system who might lose a party primary due to low name recognition or low campaign funds from serving the public on a local level by running for county school board later in the year.
Unfortunately, the majority sanctions a result that frustrates the accepted public policy, and time-honored tradition, of free and open elections. Indeed, courts require that regulatory election laws be justified by significant state interests because the Constitution compels the preservation of voters’ constitutional rights and their expectation of free access to the ballot. Technical interpretations, and subsequent applications, of a regulatory election law cannot override this policy. See State ex rel. Osborn v. Fairfield Cty. Bd. of Elections *350(1992), 65 Ohio St.3d 194, 196, 602 N.E.2d 636, 638. When we allow the state to apply an election statute in a way that does not serve any constitutionally recognized interest, we have sacrificed our public policy of free and open elections in the name of efficiency. This is the unfortunate, though predictable, outcome when such a statute is unconstitutionally applied by arbitrary means. See, generally, Bullock, 405 U.S. at 145, 92 S.Ct. at 857, 31 L.Ed.2d at 100-101.
R.C. 3513.04 may well be a reasonable nondiscriminatory restriction that does not severely burden voters’ fundamental rights. See Natl. Commt. of U.S. Taxpayers Party v. Garza (W.D.Tex.1996), 924 F.Supp. 71, 75. Therefore, the state may not need to advance a compelling state interest here to justify its application. Even so, there is not even a significant state interest here which outweighs the burden placed on the First and Fourteenth Amendment rights of the relators and the voters. Accordingly, the respondents acted in clear disregard of the United States Constitution by applying the statute to deny certification of the relators’ candidacies. I respectfully dissent.
Pfeifer and Cook, JJ., concur in the foregoing dissenting opinion.